DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment after final filed on November 9, 2021.  The amendment is entered, and currently claims 1-12 and 15-22 remain in the examination.

Allowable Subject Matter
2.	Claims 1-12 and 15-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:  The claims are directed at a method for verifying a product in a cold chain wherein the label information includes information about a code printed on a label with thermosensitive ink and conventional ink and determination on the code as it is verified or not verified is made wherein when a portion of the code printed with thermosensitive ink corresponds to a portion of the value of the code and the value is a first value when thermosensitive ink in the portion of the code or first value corresponding to the thermosensitive ink is not disappeared (or disappearing) and the value is a second value if thermosensitive ink for the portion of the code disappeared and a value of the portion of the second value corresponding to the thermosensitive ink in the portion of the code is disappearing.  Such a method is neither disclosed nor suggested by the cited references.  Claims limited on a system and computer program product (claims 16 and 20) limited in a parallel manner with the method claims are also allowable.  All pending claims are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876